CONSOLIDATED STATEMENTS OF EARNINGS McIntosh Bancshares, Inc. and Subsidiaries For the Three Months Ended March 31, 2008 and 2007 (Unaudited) 2008 2007 Interest income: Loans, including fees $ 6,383,900 $ 7,427,446 Interest on investment securities: U.S. Treasury, U.S. Government agency and mortgage-backed securities 797,459 889,551 State, county and municipal 115,727 105,725 Other investments 25,319 38,179 Federal funds sold and other short-term investments 93,400 157,657 Total interest income 7,415,805 8,618,558 Interest expense: Interest-bearing demand and money market 532,979 900,195 Savings 40,410 43,404 Time deposits of $100,000 or more 1,457,158 1,525,743 Other time deposits 1,540,323 1,329,637 Other 111,946 185,645 Total interest expense 3,682,816 3,984,624 Net interest income 3,732,989 4,633,934 Provision for loan losses 886,804 (34,826 ) Net interest income after provision for loan losses 2,846,185 4,668,760 Other Income: Service charges 592,225 528,377 Investment securities gains 717,415 - Increase in cash surrender value of life insurance 62,880 68,784 Other real estate owned gains (losses) (72,278 ) 60,184 Fixed and repossessed asset gains (losses) (1,870 ) (4,772 ) Other income 341,696 368,225 Total other income 1,640,068 1,020,798 Other expenses: Salaries and employee benefits 2,480,020 2,591,670 Occupancy and equipment 447,620 424,777 Other operating 1,053,232 904,115 Total other expenses 3,980,872 3,920,562 Earnings before income taxes 505,381 1,768,996 Income tax expense 121,451 591,263 Net earnings $ 383,930 $ 1,177,733 Basic earnings per common share based on average outstanding shares of 2,810,976 in 2008 and 2,810,020 in 2007 $ 0.14 $ 0.42 Diluted net earnings per common share based on average outstanding shares of 2,847,535 in 2008 and 2,865,312 in 2007 $ 0.13 $ 0.41 Dividends declared per share of common stock $ 0.09 $ 0.09 CONSOLIDATED BALANCE SHEETS McIntosh Bancshares, Inc. and Subsidiaries March 31, 2008 and 2007 (Unaudited) 2008 2007 Assets Cash and due from banks $ 7,976,001 $ 7,856,144 Interest bearing deposits 328,619 5,055,121 Federal funds sold 9,306,000 16,850,000 Investment securities held to maturity 235,000 324,524 Investment securities available for sale 75,168,525 85,580,809 Other investments 1,636,880 2,255,865 Loans 340,916,964 334,181,967 Less: Allowance for loan losses (5,834,486 ) (4,747,079 ) Loans, net 335,082,478 329,434,888 Premises and equipment, net 7,210,048 6,767,068 Other real estate 9,690,953 1,876,139 Accrued interest receivable 3,486,371 3,859,032 Bank owned life insurance 6,569,818 6,326,993 Other assets 4,158,790 3,674,054 Total assets $ 460,849,483 $ 469,860,637 Liabilities and Stockholders' Equity Liabilities: Deposits: Demand $ 37,070,675 $ 37,712,143 Money market and NOW accounts 113,921,903 129,520,348 Savings 14,462,088 12,410,398 Time deposits of $100,000 or more 115,338,491 118,085,183 Time deposits 124,211,758 109,139,539 Total deposits 405,004,915 406,867,611 Borrowed funds 12,609,907 21,001,000 Accrued interest payable and other liabilities 4,692,378 5,217,962 Total liabilities 422,307,200 433,086,573 Commitments Stockholders' equity: Common stock, par value $2.50; 10,000,000 shares authorized, 2,810,976 and 2,810,976 shares issued and outstanding 7,027,440 7,027,440 Surplus 5,709,859 5,592,579 Retained earnings 25,303,235 24,544,836 Accumulated other comprehensive loss 501,749 (390,791 ) Total stockholders' equity 38,542,283 36,774,064 Total liabilities and stockholders' equity $ 460,849,483 $ 469,860,637 Dear Shareholders, The first quarter of 2008 has proven to be very challenging for your company.Continued deterioration of the housing market and economy in general have contributed to financial results well below our historic standards.As compared to the first quarter of 2007, net income decreased $793,803 or 67.4% to $383,930.Fully diluted net earnings per common share decreased $0.28 per share or 68.3% to $0.13 per share for the same period.As we discuss the results for the first quarter, much of the information is not good, but it is an accurate and true assessment of where your company finds itself at this moment.We hope you appreciate our candor. These are difficult times and we are fully engaged in the management of our problem assets.We have hired Terry Ellington to manage all non-performing assets except foreclosed property.Terry is a life long resident of Clayton and Henry counties and brings many years of real estate lending experience to our company.He joins Al Cook in our newly created Special Assets Department.Al is managing our foreclosed properties and is doing a superb job of liquidating these assets while minimizing the loss to the bank. We know you are interested in the level of our non-performing assets and the trends we are seeing.Our non-performing assets (foreclosed property, non-accrual loans, and loans that are 90 days or more past due and not on non-accrual) have increased $6.6 million or 23.7% to $34.5 million since December 31, 2007.This amounts to 9.83% of total loans plus other real estate owned.The inflow of non-performing assets has begun to stabilize and we have been aggressive in identifying troubled loans and writing them down to current market values.We continue to be aggressive in the sale of foreclosed property and have now sold over $4 million in homes and lots at a cumulative loss of only $26,106 from the values we booked at foreclosure. In the first quarter of 2008 our net charge-offs were $2,008,482 as compared to net recoveries of $119,931 in the first quarter of 2007.Our loan loss provision expense increased $921,630 to $886,804.Our loan loss reserve, which includes specific amounts for loans deemed to be impaired, is $5.8 million or 1.71% of gross loans as of March 31, 2008, as compared to $4.7 million or 1.42% of gross loans as of the same period in 2007.We have tried to be realistic in our assessments of these amounts, but a further weakening of the economy could create the need for additional expense. Further exasperating our profitability is the decline in our net interest margin.Our tax equivalent net interest margin has declined 86 basis points from 4.42% in the first quarter of 2007 to 3.56% as of March 31, 2008.There were four major factors contributing to this decline.First, the Federal Reserve has been very aggressive in its reduction of short term interest rates to combat a faltering economy.As an asset sensitive bank we were not able to reduce our cost of money as rapidly as loan yields were falling.Prime has declined 300 basis points or 36.4% since this time last year.Second, the cost of carrying over $30 million in non-accruing loans and other real estate owned drastically reduced interest income on loans.Third, as loans were placed on non-accrual we had to reverse $75,434 in accrued interest for the first quarter of 2008.Fourth, as loan volume declined so has loan fee income.Loan fee income has declined $71,744 or 17.3%. The growth of your company continues to slow as our market contracts.For the three months ended March 31, 2008 as compared to the three months ended March 31, 2007: Total assets decreased $9.0 million or 1.92% to $460.8 million; Deposits decreased $1.9 million or 0.46% to $405 million; and Gross loans increased $6.7 million or 2.02% to $340.9 million. On a very positive note our capital has increased $1.8 million or 4.81% over the last twelve months.Our $38.5 million in capital gives us an 8.36% equity to assets ratio as of March 31, 2008 as compared to 7.83% as of the same period in 2007.This increase was made possible in part by the sale of 250 shares of The Silverton Bank (formerly The Bankers Bank) stock at a net gain of $717,415 for an after tax benefit of $473,494.We will use additional sales of stock to further supplement our capital as needed. Other encouraging results from the first quarter as compared to the previous period were as follows: Ø Service charge income increased $63,848 or 12.1%; Ø Secondary market income increased $18,916 or 11.7%; and Ø Salary and employee benefit expense decreased $111,650 or 4.3%. Our service charge and secondary market results point out a major difference between your company and many of the others in the South Atlanta Metro area.We have been in business for forty-four years and have a strong core business.Our day to day business remains vibrant and will help see us through these difficult times. We certainly hope that you can attend the annual stockholders’ meeting on Thursday, May 15, 2008 at 4:00 p.m. at our Operations Center on Alabama Boulevard in Jackson to hear more about the first quarter of 2008 and our results from Thank you for all your encouragement and support as we work through these difficult times.Now, more than ever, we need your referrals of friends, relatives and acquaintances as we look forward to better times. Sincerely, William
